Citation Nr: 0723252	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-06 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right ankle for the 
period between June 1, 2003 and July 16, 2005.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right ankle from July 17, 
2005


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to May 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated May 2006.  


FINDINGS OF FACT

1.  The veteran has degenerative joint disease of the right 
ankle, due to fracture with moderate limitation of motion and 
pain with weight bearing from June 1, 2003 to June 16, 2003.  

2.  The veteran has degenerative joint disease of the right 
ankle, due to fracture with marked limitation of motion and 
pain with weight bearing from June 17, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent have not been met for the service-connected 
degenerative joint disease of the right ankle prior to June 
17, 2005.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (2006).

2.  The criteria for a rating in excess of 20 percent have 
not been met for the service-connected degenerative joint 
disease of the right ankle from June 17, 2005.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In October 2002, the veteran was provided with proper notice 
as it pertained to his claim of service connection for his 
right ankle disability.  He was not, however, at that time 
provided with notice of the type of information and evidence 
necessary to assign a disability rating or effective date.  
The Board points out that this type of notice was not 
provided to the veteran until May 2006.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
transfer and re-certification of the veteran's case to the 
Board after the May 2006 Board remand.  The Board also finds 
that the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice, present argument, and respond with any additional 
evidence or information relevant to the claim.  Furthermore, 
the evidence does not show that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The evidence shows that the veteran, who is represented by a 
competent service representative, had actual knowledge with 
the requirements for the benefits sought on appeal.  
Therefore, under these circumstances, the Board finds the 
veteran was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," such that 
the VCAA timing error did not affect the essential fairness 
of the adjudication of the claim.  See Sanders, supra. See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, the 
Board concludes that the defect in the timing of the VCAA 
notice constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
 
With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, 
private medical records, and afforded the veteran VA 
examinations of the right ankle.  The veteran has not 
identified any further evidence with respect to his claim, 
and the Board is similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Analysis

The veteran was granted service connection for degenerative 
joint disease of the right ankle in July 2003, and was 
assigned a rating of 10 percent, effective June 1, 2003.  The 
veteran submitted a notice of disagreement with the 10 
percent rating assigned in October 2003.  Subsequent to the 
May 2006 Board Remand, a February 2007 Appeals Management 
Center (AMC) decision granted the veteran an increased rating 
to 20 percent, effective June 17, 2005.

In February 2003, the veteran was afforded a VA examination 
of the right ankle in conjunction with his claim for service 
connection.  The veteran gave a history of an ankle sprain in 
1998 as the result of a fall.  He reported that after his 
sprain healed, he developed talar collapse for which he 
underwent arthroscorpic intervention.  Gait was within normal 
limits.  Range of motion testing of the right ankle revealed 
10 degrees of dorsiflexion with pain, and plantar flexion to 
35 degrees with pain.  The examiner noted that there was no 
further limitation by fatigue, weakness, lack of endurance, 
or incoordination.  An x-ray showed mild-to-moderate 
degenerative joint disease (DJD).  The examiner provided a 
diagnosis of status post right ankle sprain with subsequent 
arthroscopic intervention and residual symptomatic DJD.  

The veteran submitted a June 15, 2005 medical consultation 
report from his private doctor.  In the report, the doctor 
indicated that the veteran complained of right ankle pain 
slowly worsening over time.  The veteran also complained of 
daily pain and tightness in the ankle, especially in the 
morning.  The doctor indicated that the veteran's 
dorsiflexion of the right ankle was limited to about 3 
degrees and that his plantar flexion was to about 30 degrees.  
Internal rotation through the subtalar joint was about 20 
degrees, and external rotation was to bout 7 degrees.  X-rays 
showed large spurs peripherally around the ankle joint and a 
flattened dome.  The doctor noted that he did not see any 
arthritis but that it might be difficult to see on routine x-
rays.

Finally, the veteran was afforded a VA examination of the 
right ankle in February 2007.  The examiner noted that the 
veteran did not use any aids for walking, and that there were 
no constitutional symptoms or incapacitating episodes of 
arthritis.  Upon examination, there was no evidence of 
deformity, giving way, weakness, episodes of dislocation, 
locking episodes, or effusion.  However there was evidence of 
instability, stiffness, once-a-year flare-ups lasting about 
three to seven days, and swelling.  Gait was antalgic, with 
evidence of abnormal weight bearing.  Range of motion testing 
revealed dorsiflexion to 10 degrees with pain and additional 
limitation of motion on repetitive use.  Plantar flexion was 
to 25 degrees with pain and no additional loss of motion on 
repetition.  There was no evidence of inflammatory arthritis 
or joint ankylosis.  X-rays revealed moderate DJD, likely 
secondary to an old trauma.  The examiner provided a 
diagnosis of traumatic arthritis of the right ankle, due to 
fracture with limited range of motion and pain with weight 
bearing.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
this case the veteran timely appealed the rating initially 
assigned for his right ankle disability on the original grant 
of service connection.  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2006).

The factors of disability regarding joints reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, at 10 percent from June 1, 2003 to June 
16, 2005, and at 20 percent effective July 17, 2005.

Marked limitation of ankle motion warrants a 20 percent 
evaluation.  A 10 percent rating is assigned for moderate 
limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Normal range of motion for the ankle is 20 
degrees for dorsiflexion and 45 degrees for plantar flexion.  
38 C.F.R. § 4.71, Plate II.  

The veteran's February 2003 VA examination range of motion 
testing for the right ankle revealed dorisflexion to 10 
degrees with pain and plantar flexion to 35 degrees with 
pain.  The veteran's range of motion was not further limited 
by fatigue, weakness, lack of endurance or incoordination.  
Thus this examination revealed no more than a moderate 
limitation of the ankle, and a rating in excess of 10 percent 
under Diagnostic Code 5271 is not warranted prior to June 17, 
2005.

The June 15, 2005 medical consultation report was the first 
documented evidence of marked limitation of ankle motion.  
The opinion showed dorsiflexion limited to 3 degrees, and 
plantar flexion limited to 30 degrees.  As the veteran 
already receives the highest available rating under 
Diagnostic Code 5271 effective June 17, 2005 forward, a 
higher rating is not available under this Diagnostic Code.  

There is no evidence of ankylosis of the ankle, ankylosis of 
the subastragalar or tarsal joint, or malunion of os calcis 
or astragalus.  As such, a higher rating is not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, or 
5273.

The Board is aware of the veteran's complaints of pain and 
stiffness in his ankle.  There is however, no objective 
evidence that pain on use of the joint results in limitation 
of motion to a degree which would support a higher rating.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 
(1995).  Additionally, the Board finds that the veteran's 
current evaluation of his right ankle disability as noted 
herein address any the Deluca concerns of pain, fatigability, 
weakness, and incoordination.

Thus, the Board finds that the preponderance of the evidence 
is against the claim for a rating in excess of 10 percent for 
the service-connected degenerative joint disease of the right 
ankle from June 1, 2003 to June 16, 2005, and for a claim for 
a rating in excess of 20 percent effective June 17, 2005.  In 
making this determination, the Board considered the benefit-
of-the-doubt doctrine but finds that it is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent for degenerative joint 
disease of the right ankle for the period from June 1, 2003 
to June 14, 2005, is denied.

A rating in excess of 20 percent for degenerative joint 
disease of the right ankle, effective June 15, 2005, is 
denied.  




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


